Exhibit AÉROPOSTALE REPORTS RECORD JULY SALES RESULTS Same Store Sales Increase 13% Raises Second Quarter Earnings Guidance to $0.30 to $0.31 Per Share New York, New York – August 7, 2008 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that total net sales for the four-week period ended August 2, 2008 increased 24% to $138.8 million, from $111.7 million for the four-week period ended August 4, 2007. The Company’s same store sales increased 13% for the month, compared to a same store sales decrease of 12% in the year ago period. For the second quarter of fiscal 2008, total net sales increased 21% to $377.1 million, from $311.2 million for the second quarter of fiscal 2007. For the second quarter, same store sales increased 11%, compared to a same store sales decrease of 4% in the second quarter last year. Year to date, total net sales have increased 22% to $713.5 million, from $587.0 million in the year-ago period.
